Citation Nr: 1421041	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied a total disability rating based on individual unemployability (TDIU).  In October 2013, the Veteran testified during a videoconference Board hearing.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) with major depressive disorder, rated 50 percent; diabetes mellitus, rated 20 percent; peripheral neuropathy of the right lower extremity, rated 20 percent; peripheral neuropathy of the left lower extremity, rated 20 percent; tinnitus, rated 10 percent; degenerative changes of the lumbosacral spine, rated 10 percent; shell fragment wound of the left lower leg, rated 0 percent; and erectile dysfunction, rated 0 percent; for a combined service-connected disability rating of 80 percent.  

2.  Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities, especially PTSD with major depressive disorder, peripheral neuropathy of the lower extremities, and degenerative changes of the lumbosacral spine, preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2010 claim for a TDIU, the Veteran indicated that his service-connected PTSD with depressive disorder, diabetes mellitus, peripheral neuropathy of the lower extremities, and shell fragment wound of the left lower leg prevent him from securing or following any substantially gainful occupation.  He reported working for 20 years as a volunteer services director, indicating that he would last work full-time in January 2011 but became too disabled to work in August 2010.  He reported completing two years of college with no other education or training prior to or since becoming too disabled to work.  He indicated that diabetes reduced his strength and stamina and peripheral neuropathy hurt his legs, which causes him to get depressed, which caused frustration and anger.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

The Veteran is service-connected for PTSD with major depressive disorder, rated 50 percent; diabetes mellitus type 2, rated 20 percent; peripheral neuropathy of the right lower extremity, rated 20 percent; peripheral neuropathy of the left lower extremity, rated 20 percent; tinnitus, rated 10 percent; degenerative changes of the lumbosacral spine, rated 10 percent; shell fragment wound of the left lower leg, rated 0 percent; and erectile dysfunction, rated 0 percent; for a combined service-connected disability rating of 80 percent.  

Thus, the Veteran meets the percentage standards of 38 C.F.R. § 4.16(a) (2013).  The remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.

The record shows that the Veteran worked for the same employer for 20 years, taking early retirement in 2011.  

In a November 2011 examination report on employability, a VA examiner stated that the Veteran's peripheral neuropathy of the lower extremities resulted in pain and poor proprioception and sensation in both feet, making it difficult to walk and stand for prolonged periods of time and causing instability and frequent falls.  The examiner stated that the Veteran was unable to work in his chosen profession because of increasing problems with stumbling and falling, and pain with prolonged walking and standing.  The examiner then stated that the Veteran was unable to perform substantial gainful employment for the same reasons.  The examiner later commented that the Veteran should not be precluded from gainful employment with the above-mentioned functional limitations if they could be accommodated.  The examiner also stated that the Veteran's low back disability limited his ability to lift, bend, twist, or stand for prolonged periods of time, but that the Veteran was able to perform substantial gainful employment.  

In a November 2011 examination report on PTSD, a VA examiner stated that the Veteran's PTSD was not of such severity as to preclude him from working.  The examiner noted that the Veteran had a long history of stable, gainful employment, including nearly 20 years of employment.  The examiner noted that the Veteran described a very stressful work environment, apparently due to the mismanagement and unethical behavior of his supervisor, but that his work performance overall was "great" until he retired.

During the October 2012 Board hearing, the Veteran testified that he was unable to concentrate, learn new tasks, or handle the stress of a job and that his short-term memory was poor.  His wife confirmed that his short-term memory was poor.  

In a November 2012 examination report on diabetes mellitus, a VA examiner stated that the Veteran's diabetes mellitus did not preclude him from gainful employment.

In a November 2012 examination report on PTSD, a VA examiner stated that the Veteran's PTSD did not appear to be of such severity as to preclude him from working altogether.  The examiner noted that the Veteran had poor coping skills, which limited his ability to tolerate stress and interact appropriately with others in a work environment, and poor concentration and short-term memory, which reduced his productivity and efficiency.  The examiner noted that the Veteran's physical problems, most notably back and neuropathic pain, accounted for the majority of his employment difficulties.

In an October 2013 letter, the Veteran's VA treating psychiatrist stated that the Veteran took early retirement in January 2011 in part due to his inability to manage his irritability, frustration, and anger in the workplace.  The psychiatrist noted the Veteran's reports of having rage toward his supervisors and his concern that he could not control his temper.  The psychiatrist also noted that the Veteran continued to have a problem with anger management even in retirement and that it affected his interpersonal relationships.  The psychiatrist related the Veteran's belief that he could not return to the workplace without exacerbation of irritability, being easily overwhelmed and quick to anger in most work settings.  The psychiatrist stated that it was unlikely that the Veteran could return to a competitive work environment that required regular contact with others without deterioration of his condition.

The Board notes that there is no single medical opinion on the effects of all of the Veteran's service-connected disabilities in concert on his ability to secure or follow a substantially gainful occupation.  However, the record indicates that his PTSD with major depressive disorder, peripheral neuropathy of the lower extremities, and degenerative changes of the lumbosacral spine together have a significant impact on his ability to secure or follow a substantially gainful occupation.  

While the Veteran was able to work with the same employer for 20 years, his PTSD was exacerbated during the last years of his employment and led to early retirement.  Although there are varying opinions on the occupational effects of his PTSD with major depressive disorder, the Board finds that the evidence strongly suggests that they are, together with his peripheral neuropathy of the lower extremities and low back disability, significant enough to preclude him from securing or following a substantially gainful occupation.  The Board finds the Veteran's testimony was credible concerning his inability to concentrate, learn new tasks, and handle the stress of a job and his poor short-term memory.  The Board also notes that his treating psychiatrist has noted his continued problem with anger management even in retirement, affecting his interpersonal relationships, and opined that it was unlikely that he could return to a competitive work environment without deterioration of his condition.  

With respect to the peripheral neuropathy of the lower extremities, the November 2011 examination report on employability indicates the examiner's opinion that the Veteran was unable to perform substantial gainful employment because of increasing problems with stumbling and falling, and pain with prolonged walking and standing.  While the examiner later commented that the Veteran could perform substantial gainful employment if given proper accommodations, the examiner nevertheless conceded the severe occupational effects of the peripheral neuropathy of the lower extremities.  Further, the November 2012 examination report on PTSD notes that the Veteran's neuropathic pain accounts for a majority of his employment difficulties.

Lastly, a May 2013 rating decision granted service connection for degenerative changes of the lumbosacral spine and assigned a 10 percent rating.  Although that grant did not raise his combined service-connected disability rating of 80 percent, the Board observes that there is significant additional occupational impairment when the effects of the lumbosacral spine disability are considered together with the above disabilities.  The November 2012 examination report on PTSD notes that the Veteran's low back disability, together with the peripheral neuropathy of the lower extremities, accounted for the majority of his employment difficulties.

The Board finds that the evidence strongly suggests that the Veteran's service-connected PTSD with major depressive disorder, peripheral neuropathy of the lower extremities, and degenerative changes of the lumbosacral spine are significant enough to preclude him from securing or following a substantially gainful occupation.  The record indicates that he has a significant anger management problem due to PTSD and significant physical limitations due to neuropathy and low back pain, essentially eliminating sedentary and physically active jobs.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities, especially PTSD with major depressive disorder, peripheral neuropathy of the lower extremities, and degenerative changes of the lumbosacral spine, preclude him from securing or following a substantially gainful occupation.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board concludes that TDIU is warranted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


